Citation Nr: 1241744	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  05-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of renal cell carcinoma (pulmonary metastases).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from March and May 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.   

This matter was previously before the Board in November 2011, when the Board denied the Veteran's claim.  The Veteran appealed the November 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2012, the Court vacated the Board's November 2011 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes May and July 2011 opinions by a VA oncologist in which the clinician stated that he had reviewed current literature as to etiology of kidney cancer; however, he failed to cite to such literature.  The clinician did not state if the Veteran had any known etiological factors for kidney cancer.  A new VA opinion is warranted because the clinician presented his opinion in terms of generalities.  A remand is warranted for a clinician to provide a more comprehensive opinion that considers the treatise evidence which was cited in the September 2011 opinion by the private nurse A.C., R.N., and noted in the claims file, and the Veteran's clinical history and risk factors, if any.  

The Veteran's service treatment records (STRs) reflect that he had infectious hepatitis at age 10, prior to service.  (See March 1966 report of medical history and August 1966 medical history brown envelope for dental purposes.)  The VA clinician should discuss whether the Veteran's prior hepatitis is a possible etiology factor for kidney cancer, and cite to any pertinent literature. 

The Board notes that the private nurse, who rendered an etiology opinion dated in September 2011, cited to medical records from the Michigan Heart Group, to include some dated in December 2001 and October 2011.  Such records are not associated with the claims file.  The Board finds that it would be helpful for the VA clinician to be able to review all records which the private nurse reviewed.  Thus, VA should attempt to obtain them.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all medical records of treatment of the Veteran at the Michigan Heart Group, to include dated December 19, 2001 and October 10, 2011, which were reviewed and referenced by private nurse A.C., R.N., in providing her September 2011 opinion.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all pertinent medical records, not already associated with the claims file.  

2.  Thereafter, forward the Veteran's claims folder to a VA oncologist and request that the clinician provide an opinion as to whether it is at least as likely as not that the Veteran's renal carcinoma is etiologically related to service, to include exposure to herbicides.  The examiner should 1) consider the September 2011 opinion of private nurse A.C., R.N., and discuss her cited literature, 2) consider the Veteran's clinical records, 3) state whether the Veteran's infectious hepatitis prior to service is an etiology or risk factor for renal carcinoma, and if so, cite to pertinent literature, and 4) state an opinion specific to the Veteran, and not merely generalities.  Rationale should be provided for the opinion(s) offered.

If the clinician is unable to render an opinion without additional records and/or an examination of the Veteran, VA should attempt to obtain such records, and schedule the Veteran for an examination.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


